                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


 IN RE: WILLOW BEND                                              CIVIL ACTION
 VENTURES, LLC, Debtor
                                                                 NO. 18-6910
 RIVER PARISHES DIRT &
 GRAVEL, LLC, Plaintiff                                          SECTION M (4)

 VERSUS

 WILLOW BEND VENTURES, LLC,
 HENSLEY R. LEE CONTRACTING, INC.,
 HENSLEY R. LEE, AND
 WAYNE FLETCHER, Defendants


                                            ORDER
       Before the Court is a motion by plaintiff River Parishes Dirt & Gravel, LLC (“River

Parishes”) to vacate1 the Court’s order substituting Nelline W. Lee as the proper party to act for

the estate of her deceased husband, Hensley R. Lee (“Hensley”), in this case.2 Defendants

Willow Bend Ventures, LLC, Nelline W. Lee (“Nelline”), Hensley R. Lee Contracting, Inc., and

Wayne Fletcher (collectively “Defendants”) respond in opposition.3 Having considered the

parties’ memoranda, the record, and the applicable law, the Court denies the motion.

       The facts pertinent to this motion are quite simple. Hensley, a defendant in this action,

died on November 2, 2019, and this Court granted Defendants’ motion seeking to substitute his

widow and the executrix named in his will, Nelline, as the proper party to act for him.4 A few

weeks later, River Parishes filed the instant motion seeking to have Nelline removed as a party

defendant because Defendants had not produced Hensley’s will and the probate of his estate has

not yet been opened.5 Defendants contend that the substitution was proper under Rule 25 of the

Federal Rules of Civil Procedure, attaching to their opposition a copy of Hensley’s will, which

       1
         R. Doc. 86.
       2
         R. Doc. 74.
       3
         R. Doc. 88.
       4
         R. Docs. 69 & 74.
       5
         R. Doc. 86-1 at 3-7.
indeed names Nelline as the executrix.6 Defendants further informed the Court that Nelline is in

the process of hiring an attorney to probate Hensley’s estate.7

       Rule 25 states that “[i]f a party dies and the claim is not extinguished, the court may order

substitution of the proper party.”            Fed. R. Civ. P. 25(a)(1).   Any party or the deceased

representative may make the motion to substitute. Id. As explained in Irvin-Jones v. Equifax

Info. Servs. LLC:

       The rule is procedural, and federal courts must apply federal rules, not state law,
       to determine proper procedure for substitution following a party’s death. In re
       Baycol Products Litigation, 616 F.3d 778, 785 (8th Cir. 2010). State law may
       govern the substantive question of who may qualify as a proper party. Id. But
       Rule 25 intends liberal substitution to be permitted and does not require the
       plaintiff to invoke state machinery to produce a representative of the estate.
       McSurely v. McClellan, 753 F.2d 88, 98 (D.C. Cir. 1985). The proper inquiry is
       whether the party to be substituted could qualify under state law to be the
       plaintiff’s successor or representative, not whether the party has been appointed or
       recognized by the state. See In re Baycol, 616 F.3d at 787-88 (explaining that
       state substantive law defines who may be a party’s successor, but state procedures
       do not control in federal court). For instance, a person named executor in a will
       may be a proper party under Rule 25(a) (1) even if the will has not been probated.
       Id. at 784.

2019 WL 4394684, at *1 (S.D. Tex. Sept. 13, 2019).

       Thus, the pertinent question is not whether Nelline has been formally appointed by the

probate court as executrix of Hensley’s estate, as River Parishes maintains, but rather, whether

she could be. See id. at *2 (“Federal courts have uniformly held that Rule 25(a)(1) permits

substitution without requiring state machinery such as the probating of a will.”) (citations

omitted). Under Mississippi law the proper party to substitute would be either the executor or

administrator of the deceased’s estate, unless (unlike here) the estate has been distributed at the

time the motion for substitution is made, in which case the proper parties would be the

distributees of the estate. Madison v. Vintage Petroleum, Inc., 872 F. Supp. 340, 342 (S.D. Miss.



       6
           R. Docs. 88-1 at 6-7; 88-2 at 1.
       7
           R. Doc. 88-1 at 8-9.
                                                      2
1994) (citing Miss. Code Ann. §§ 91-7-233-237 and Ashley v. Ill. C. Gulf. R. Co., 98 F.R.D. 722,

723 (S.D. Miss 1983)). Hensley’s estate has not been distributed, and his will appoints Nelline

as the executrix.    Therefore, Nelline could be appointed in that role and thus is properly

substituted as a party in this action.

        Accordingly, for the foregoing reasons,

        IT IS ORDERED that the motion to vacate (R. Doc. 86) is DENIED without prejudice

to plaintiff’s refiling it if someone other than Nelline W. Lee is made the executor or executrix of

Hensley R. Lee’s estate.




        New Orleans, Louisiana, this 16th day of January, 2020.




                                                      ________________________________
                                                      BARRY W. ASHE
                                                      UNITED STATES DISTRICT JUDGE




                                                  3
